.•
                                               ORIGINAL
           Jfn \!!:be Wniteb              ~tates      293 U.S. 237, 244 (1934). This court
     recognizes that plaintiff is acting pro se before this court, and thus the court will hold the form of
     plaintiff's submissions to a less stringent standard than those drafted by an attorney. See Reed v.
     United States, 23 Cl. Ct. 517, 521 (1991) (citing Estelle v. Gamble, 429 U.S. 97 (1976)). Having
     reviewed plaintiff's complaint, this court is certain that it lacks jurisdiction to consider the claim
     that plaintiff raises.

             With very limited exceptions, the jurisdictional statutes governing the United States Court
     of Federal Claims grant authority to the court only to issue judgments for money against the United
     States and then, only when they are grounded in a contract, a money-mandating statute, or the
     takings clause of the Fifth Amendment. See United States v. Testan, 424 U .S. 392, 397-98
     (1976) ; 28 U .S.C . § 1491. This court lacks jurisdiction over claims predicated upon the Fourth
     Amendment, the Fifth Amendment's Due Process Clause, as well as the Fourteenth Amendment.
     See Collins v. United States, 67 F.3d 284, 288 (Fed. Cir. 1995); Roberson v. United States, 115
Fed. Cl. 234, 240 (2014); Hanford v. United States, 63 Fed. Cl. 111, 119 (2004); Nor does this
court have jurisdiction over claims predicated upon 42 U.S .C. § 1983. See Ganaway v. United
States, 2014 WL 503152 at *2 (Fed. Cir. 2014); Sanders v. United States, 34 Fed. Cl. 38, 48
( 1995). None of the provisions cited provide the requisite money-mandating source of law to
support a case such as this. LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995); see
also Testan, 424 U.S. at 398.

       Accordingly, the Clerk shall dismiss plaintiffs complaint for lack of jurisdiction.

       IT IS SO ORDERED.




                                                2